Exhibit 10.2 Execution Version SUBSCRIPTION AGREEMENT GreenHunter Resources, Inc. 1048 Texan Trail Grapevine, TX 76051 Ladies and Gentlemen: The undersigned (the “ Investor ”) hereby confirms its agreement with GreenHunter Resources, Inc., a Delaware corporation (the “ Company ”), as follows: This Subscription Agreement, including the Terms and Conditions for Purchase of Securities, which sets forth terms and conditions for the purchase of common stock, par value $0.001 per share (the “ Common Stock ”), and warrants to purchase shares of Common Stock, attached hereto as Annex I (collectively, this “ Agreement ”), is made as of the date set forth below between the Company and the Investor. The Company represents and warrants that it has authorized the sale and issuance to certain investors of up to an aggregate of3,333,334 shares of Common Stock (the “ Shares ”) and warrants to purchase up to 1,166,667 shares of Common Stock (each, a “ Warrant ,” and collectively, the “ Warrants ”), as well as the 1,166,667 shares of Common Stock issuable upon exercise of the Warrants (the “ Warrant Shares
